Citation Nr: 0945328	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-23 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Entitlement to an extension of a temporary total evaluation 
for convalescence following surgery for a service-connected 
cervical spine condition beyond November 30, 2006.


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel









INTRODUCTION

The Veteran served on active duty from July 1985 to June 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 RO decision, which 
assigned a temporary evaluation of 100 percent based on 
surgical or other treatment necessitating convalescence for 
the period of May 22, 2006 to July 31, 2006.  

In an October 2006 rating decision, the RO extended the 
Veteran's 100 percent evaluation from July 31, 2006 to 
November 30, 2006.  However, in a November 2006 report of 
contact, the Veteran indicated that her appeal was not 
satisfied and that her condition warranted an even further 
extension of the temporary 100 percent evaluation.  Since the 
Veteran's appeal was not satisfied in full, the appeal 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) 
(where a claimant has filed a notice of disagreement as to a 
RO decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

The Board notes that the Veteran submitted a statement in 
April 2008, which merely contained the phrase "not 
appealing".  The Board sent the Veteran a letter in 
September 2009 requesting that she clarify whether this 
statement was intended as a withdrawal of the issue on 
appeal.  No response was submitted.  However, due to the 
vagueness of the statement with regard to what precisely she 
would be not appealing and the lack of clarification, the 
Board will proceed to adjudicate the claim on the merits.  


FINDINGS OF FACT

1.  On May 22, 2006, the Veteran underwent surgery for her 
service-connected cervical spine disability, which 
necessitated convalescence.

2.  The most probative evidence of record does not reflect 
that the Veteran's May 22, 2006 surgery resulted in 
incompletely healed surgical wounds, stumps of recent 
amputations, application of a body cast, use of a wheelchair 
or crutches, therapeutic immobilization, immobilization by 
cast, the necessity of house confinement, or the inability to 
return to any employment, beyond November 30, 2006.


CONCLUSION OF LAW

The criteria for an extension of a temporary total rating for 
convalescence, beyond November 30, 2006, have not been met.  
See 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R §§ 3.159, 4.30 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in her possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

A VCAA letter dated in September 2006 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim.  This letter informed her that 
additional information or evidence was needed to support her 
claim, and asked her to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, the July 
2007 statement of the case (SOC) described how appropriate 
disability ratings and effective dates were assigned.  
Subsequently, a November 2007 supplemental statement of the 
case (SSOC) was issued readjudicating the claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA medical records and Social Security 
Administration (SSA) records are in the file.  All records 
identified by the Veteran as relating to this claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
The RO provided the Veteran with a VA examination in January 
2007 evaluating the severity of her disability.  The examiner 
reviewed the claims file, thoroughly examined the Veteran, 
and conducted the appropriate diagnostic tests and studies.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (finding that 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  The Board finds this examination report to be 
thorough and consistent with contemporaneous medical records.  
Thus, the Board concludes that the examination in this case 
is adequate upon which to base a decision with regards to 
this claim.
 
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis 

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the Veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

On May 22, 2006, the Veteran underwent surgery on her 
cervical spine.  In a June 2006 rating decision, the RO 
granted a temporary total disability rating pursuant to 38 
C.F.R. § 4.30 for convalescence from May 22, 2006 to July 31, 
2006, with a disability rating of 10 percent resuming on 
August 1, 2006.  In an October 2006 rating decision, the RO 
extended the Veteran's 100 percent evaluation from July 31, 
2006 to November 30, 2006, with a disability rating of 10 
percent resuming on December 1, 2006.  The Veteran contends 
that she is entitled to an extension of the temporary total 
rating, due to the fact that she did not heal the way she 
should.  See report of contact, November 2006.  

38 C.F.R. § 4.30 sets forth provisions governing convalescent 
ratings.  It provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established by report at 
hospital discharge (regular discharge or release to non-bed 
care) or outpatient release that entitlement is warranted, 
effective from the date of hospital admission or outpatient 
treatment and continuing for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge or outpatient release.  38 C.F.R. § 4.30 (2009).  
In order to attain the temporary total disability rating, the 
Veteran must demonstrate that her service connected 
disability resulted in: (1) surgery necessitating at least 
one month of convalescence; (2) surgery with severe 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of a wheelchair or crutches 
(regular weight- bearing prohibited); or (3) immobilization 
by cast, without surgery, of one major joint or more.  38 
C.F.R. § 4.30(a) (2009).  Extensions of periods of one, two, 
or three months beyond the initial three months also may be 
made under subparagraphs (1), (2), or (3) of 38 C.F.R. § 
4.30(a).  In addition, approval may be obtained for 
extensions of one or more months, up to six months beyond the 
initial six-month period, under subparagraphs (2) or (3) of 
38 C.F.R. § 4.30(a).  38 C.F.R. § 4.30(b) (2009).

The Veteran has been awarded a temporary total rating based 
on convalescence for the period from May 22, 2006 to November 
30, 2006.  As her temporary total rating has been extended 
for a period in excess of 6 months, it may only be extended 
further if the criteria under subparagraphs (2) or (3) of 38 
C.F.R. § 4.30(a) are satisfied.  38 C.F.R. § 4.30(b).

The Court has determined that the inability to return to any 
employment would, in fact, show a need for continuing 
convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. 
App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 
(1998).  The Court has defined convalescence as "the stage of 
recovery following an attack of disease, a surgical 
operation, or an injury."  Felden v. West, 11 Vet. App. 427, 
430 (1998) (citing Dorland's Illustrated Medical Dictionary).  
The Court also defined recovery as "the act of regaining or 
returning toward a normal or healthy state."  Id. (citing 
Webster's Medical Desk Dictionary 606 (1986)).

In January 2007, the Veteran underwent a VA examination.  The 
examiner reviewed the Veteran's medical records and claims 
file.  He noted that she underwent a C3-C4 anterior cervical 
disc fusion redo on May 22, 2006.  Her initial C3-C4 anterior 
cervical disc fusion was on September 16, 2003.  The examiner 
noted that the Veteran is requesting an extension of her 
convalescent period because she is not healing the way she 
should.  The Veteran reported a pain along the left aspect of 
her neck, which radiates down to the left arm.  She rates her 
pain as a 3 to 4 out of 10.  This pain is constant in nature 
but improved with her current pain medications.  She also 
experiences intermittent numbness and tingling along the 
fingertips of the left hand.  The Veteran reported using a 
bone stimulator for 4 hours per day and medications that make 
her feel groggy.  She reported flare-ups of her condition.  
She walks unaided and has been recommended a cervical spine 
collar, which she does not wear.  The examiner noted that a 
November 16, 2006 VA neurosurgery clinic note documented that 
the Veteran did not wear her cervical collar after her fusion 
and that further surgery at this point may be risky, given 
her extensive tobacco history.  The examiner noted that her 
mobility is unaffected by her cervical spine condition.  The 
Veteran reported having difficulty carrying laundry with her 
left arm and indicated that she has trouble keeping her left 
arm elevated above her head for any significant period of 
time.  This, therefore, makes grooming and dressing 
difficult.  She reported that she was previously a house 
cleaner until her surgery and has not returned to work since 
she has not felt well enough to return to work.  She does not 
participate in any recreational activities.  She reported 
that she is able to drive but avoids driving on the freeway 
because she has trouble turning her head side to side.  

Upon examination, the examiner noted that the Veteran's 
cervical spine had a flexion to 45 degrees and an extension 
to 45 degrees.  The Veteran has pain with end extension, 
which is not present at initial attempt but is present after 
3 repetitive attempts.  There is no additional loss of 
function with 5 repetitive extension attempts.  The Veteran's 
right lateroflexion is to 10 degrees and left lateroflexion 
is to 45 degrees.  There is no pain with the left and right 
lateroflexion with the initial attempt or 3 repetitive 
attempts.  Left and right lateral rotation are to 80 degrees.  
The Veteran has pain with lateral rotation after 3 attempts.  
There is no additional loss of function with 3 cervical spine 
repetitive range of motion tests.  Shoulder shrug is intact.  
Bilateral upper extremity sensation to monofilament is intact 
in all tested dermatomes.  Bilateral biceps reflexes are 
symmetric.  A cervical spine film shows postoperative fusion 
with satisfactory flexion and extension.  The examiner 
diagnosed the Veteran with cervical spine degenerative disc 
disease status post repeat anterior disc fusion and noted 
that the Veteran does not have any flare-ups of this 
condition.  

The claim file also contains VA treatment and SSA records.  
Specifically, in a SSA record from April 2007, it was noted 
that the Veteran underwent multiple cervical spine surgeries, 
a throat surgery, and a surgery to remove a pelvic growth in 
recent years.  It was further noted that the treatments for 
her conditions were never successful enough to allow her to 
return to work on a full-time basis.  She did attempt to work 
as a sales clerk in April 2004 but was unable to continue in 
the job due her need to have an abdominal surgery.  

The Board notes that the SSA records reflect that the Veteran 
underwent an anterior bone fusion with metallic fixation at 
C3-C4 on November 17, 2006.  The medical evidence of record 
does not reflect that the Veteran had surgery again on 
November 17, 2006.  A November 16, 2006 VA treatment record 
reflects that the Veteran was last seen in August 2006.  The 
Veteran reported that she was still experiencing neck pain 
radiating into her left shoulder, as well as numbness and 
tingling in both arms down to the fingers.  She reported that 
she initially had improvement in her symptoms after the last 
surgery but only for approximately 1 month.  The Veteran 
stated that she was not interested in any further surgical 
intervention at this time and denied any other neurological 
problems.  Additionally, in a November 30, 2006 VA treatment 
record, it was noted that that the Veteran had a cervical 
disc fusion earlier in the year (5/06).  No mention was made 
of a surgery within the prior 2 weeks. 

In a January 2007 VA treatment record, the Veteran complained 
of neck pain in the prior week.  A review of recent x-rays 
indicated that there was still no anterior bone fusion.  
However, the plate and bone graft were still in place.  There 
was no evidence of failure, loosening, or breaking.  In a 
separate VA treatment record from January 2007, it was noted 
that the Veteran had postoperative fusion and satisfactory 
flexion extension.        

Upon review of the medical evidence, the Board finds that it 
does not appear that any of the criteria cited in § 4.30 are 
satisfied beyond November 30, 2006.  The medical evidence of 
record does not reveal that the Veteran's May 2006 surgery of 
the cervical spine resulted in incompletely healed surgical 
wounds, stumps of recent amputations, application of a body 
cast, use of a wheelchair or crutches, therapeutic 
immobilization, or immobilization by cast.  In summary, the 
Board concludes that, there is no medical evidence which 
suggests that the Veteran met any of the criteria listed in 
38 C.F.R. § 4.30(a) (2) or (3) which would allow the grant of 
additional months of a temporary total convalescence rating 
beyond November 30, 2006.  

The Board notes that the Veteran reported at the January 2007 
VA examination that she was previously a house cleaner until 
her surgery and has not returned to work since the surgery, 
as she has not felt well enough to do so.  However, the April 
2007 SSA record suggests that the Veteran has not worked on a 
full-time basis since April 2004, over 2 years prior to this 
surgery.  Furthermore, although the Veteran asserted in her 
July 2007 VA Form 9 Appeal that she was not released to 
return to work by a physician until April 2007, the Board 
finds no documentation of that fact in her records.  Given 
these discrepancies, the Board finds the most probative and 
credible evidence of record as to the state of her disability 
at that time to be the January 2007 VA examination, which his 
reveals that her pain had improved with her current 
medications and that her mobility was unaffected by her 
cervical spine condition.  The clinical findings of the VA 
examiner and the other medical evidence of record give no 
other suggestion that her symptoms following the May 2006 
surgery prevented her from returning to work until April 
2007.  

Additionally, the Board notes the Veteran's assertions in her 
July 2007 VA Form 9 Appeal that her pain is unresolved after 
3 surgeries, she has had to wear a cortical stimulator for 4 
hours per day for 9 months, the mobility of her right arm is 
affected, her previous surgeries have been unsuccessful, and 
her condition will most likely result in more surgeries.  
However, the Board finds the more persuasive evidence of 
record to be the results of the physical examination 
discussed above, which does not reflect that the Veteran's 
disability was so severe as to meet any of the requirements 
for an extension of a temporary total convalescent rating 
under the provisions 38 C.F.R. § 4.30 beyond November 30, 
2006.  The Board advises the Veteran that she is always free 
to file a claim for an increased rating for her service-
connected cervical spine disability.  However, the Board 
concludes that an extension of a temporary total convalescent 
rating under the provisions of 38 C.F.R. 4.30 beyond November 
30, 2006, is not warranted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an extension of a temporary total evaluation 
for convalescence following surgery for a service-connected 
cervical spine condition beyond November 30, 2006 is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


